Appellate Case: 21-1418     Document: 010110749234       Date Filed: 10/05/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 5, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  WYATT T. HANDY, JR.,

        Plaintiff - Appellant,

  v.                                                          No. 21-1418
                                                  (D.C. No. 1:20-CV-03132-LTB-GPG)
  OFC. SHEDERICK DOBBIN; DET.                                  (D. Colo.)
  LYNNETTE NEDERLAND; OFC.
  BRADLEY MURPHY; OFC.
  ANNALISSA REYNOLDS; OFC.
  WENDY ANDERSON; OFC. JOHN DOE;
  OFC. JANE DOE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

       In this 42 U.S.C. § 1983 malicious-prosecution case, Wyatt T. Handy, Jr., appeals

 from district court orders that dismissed his amended complaint against the defendant law

 enforcement officers and denied reconsideration. Exercising jurisdiction under 28 U.S.C.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1418     Document: 010110749234         Date Filed: 10/05/2022       Page: 2



 § 1291, we affirm in part, vacate in part and remand for further proceedings in light of

 Thompson v. Clark, 142 S. Ct. 1332 (2022).

                                       BACKGROUND

        On December 6, 2018, Handy’s wife, Ashlee, went to a Denver Police Department

 substation and told Officer Shederick Dobbin that she had been a victim of domestic

 violence. Officer Dobbin interviewed her and made a police report, stating that Handy

 punched and shoved Ashlee, broke her phone and eyeglasses, and cut up her purse and

 clothes. Detective Lynnette Nederland later interviewed Ashlee and made a similar

 report, but with the added allegation that Handy would not allow her to leave during the

 incident.

        Based on their reports and an arrest-warrant affidavit, a magistrate issued a

 warrant for Handy’s arrest. Officers Bradley Murphy, Annalissa Reynolds, and Wendy

 Anderson arrested him on December 13. He was booked into the Denver City Jail on

 charges of third-degree assault, criminal mischief, and false imprisonment. He posted

 bail two days later.

        In March 2019, the prosecutor “add[ed] charges for harassment, telephone-

 obstruct service, and child abuse.” R. at 43. But before trial, the charges were dismissed.

        After the dismissal, in October 2020, Handy filed an eight-claim, pro se complaint

 in federal district court against Officers Dobbin, Murphy, Reynolds, and Anderson,

 Detective Nederland, and the City and County of Denver. A magistrate judge granted

 Handy in forma pauperis (IFP) status and reviewed the complaint, finding that it failed to



                                              2
Appellate Case: 21-1418     Document: 010110749234         Date Filed: 10/05/2022       Page: 3



 comply with the pleading requirements of Fed. R. Civ. P. 8. Consequently, the

 magistrate judge ordered Handy to file an amended complaint.

        In response, Handy winnowed the claims and removed the City and County of

 Denver as a defendant. He alleged that Officer Dobbin and Detective Nederland falsified

 their reports and the affidavit. In particular, Handy alleged that Ashlee did not make any

 of the reported statements, and Officer Dobbin and Detective Nederland lied “for the

 purpose of misleading the issuing Magistrate and prosecution[ ] to make a probable cause

 finding and to cause false . . . charges to be filed against [him].” R. at 39. Handy

 claimed that Officer Dobbin and Detective Nederland maliciously prosecuted him in

 violation of the Fourth and Fourteenth Amendments. 1

        Before the defendants were served, a magistrate judge recommended that the

 amended complaint be dismissed under 28 U.S.C. § 1915(e)(2)(B) for failure to state a

 claim. The magistrate judge explained that Handy’s malicious-prosecution claims failed

 because he did not allege the criminal case was dismissed because of his innocence.

 Handy objected and sought leave to amend.

        The district court reviewed the recommendation de novo and adopted it in full.

 The court explained that Handy failed to plausibly allege malicious prosecution because

 he did not allege “the criminal proceedings were dismissed for reasons indicative of


        1
         Handy also asserted claims for false arrest/imprisonment and excessive force.
 The district court ultimately dismissed those claims. Handy later indicated his desire
 to abandon those claims, and on appeal he offers no argument against their dismissal.
 “The failure to raise an issue in an opening brief waives that issue.” Singh v. Cordle,
 936 F.3d 1022, 1041 n.6 (10th Cir. 2019) (brackets and internal quotation marks
 omitted).
                                              3
Appellate Case: 21-1418      Document: 010110749234         Date Filed: 10/05/2022      Page: 4



 innocence and were not based on agreement of compromise, extension of clemency, or

 technical grounds having little or no relation to his guilt.” R. at 82. The court stated that

 allowing Handy another opportunity to amend appeared futile, and that in any event,

 Handy failed to submit a proposed second amended complaint. The district court

 dismissed Handy’s complaint and entered judgment in favor of the defendants.

        Handy sought reconsideration under Fed. R. Civ. P. 59(e), pointing out that the

 Supreme Court had recently granted certiorari in a case to consider whether a Fourth

 Amendment malicious-prosecution plaintiff must allege innocence to show a favorable

 termination. See Pet. for Writ of Cert., Thompson v. Clark, 2020 WL 6712185, at *i

 (U.S. Nov. 6, 2020) (No. 20-659) (questioning “[w]hether the rule that a plaintiff must

 await favorable termination before bringing a Section 1983 action alleging unreasonable

 seizure pursuant to legal process requires the plaintiff to show that the criminal

 proceeding against him has formally ended in a manner not inconsistent with his

 innocence, or that the proceeding ended in a manner that affirmatively indicates his

 innocence” (citation and internal quotation marks omitted)); Thompson v. Clark,

 141 S. Ct. 1682 (2021) (amending the grant of certiorari). Handy also renewed his

 request for leave to amend, asserting that he could plead an innocence-based dismissal of

 the criminal case.

        The district court denied relief, reasoning that his reliance on Thompson was

 premature and misplaced, and that in any event, he failed to plead “facts indicative of

 innocence as the basis for the dismissal of his case.” R. at 182.



                                               4
Appellate Case: 21-1418      Document: 010110749234         Date Filed: 10/05/2022      Page: 5



        Five months later, the Supreme Court issued its opinion in Thompson and held:

 “[A] Fourth Amendment claim under § 1983 for malicious prosecution does not require

 the plaintiff to show that the criminal prosecution ended with some affirmative indication

 of innocence. A plaintiff need only show that the criminal prosecution ended without a

 conviction.” Thompson, 142 S. Ct. at 1341.

                                        DISCUSSION
                                  I. Standards of Review

        “We review de novo the district court’s decision to dismiss an IFP complaint

 under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis, 500 F.3d

 1214, 1217 (10th Cir. 2007). We apply the same standard of review as we would in a

 dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Id. “In particular, we

 look to the specific allegations in the complaint to determine whether they plausibly

 support a legal claim for relief.” Id. at 1218 (internal quotation marks omitted).

        “We review a district court’s ruling on a Rule 59(e) motion for reconsideration for

 abuse of discretion. That abuse of discretion review, however, involves verifying that the

 district court’s discretion was not guided by erroneous legal conclusions.” Walker v.

 BOKF, Nat’l Ass’n, 30 F.4th 994, 1002 (10th Cir. 2022) (citation and internal quotation

 marks omitted), petition for cert. filed, (U.S. Sept. 16, 2022) (No. 22-262).

        Because Handy proceeds pro se, we liberally construe his filings. See Garrett v.

 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).




                                               5
Appellate Case: 21-1418      Document: 010110749234        Date Filed: 10/05/2022      Page: 6



                                 II. Malicious Prosecution 2

          “[A] § 1983 malicious prosecution claim includes the following elements: (1) the

 defendant[s] caused the plaintiff’s continued confinement or prosecution; (2) the original

 action terminated in favor of the plaintiff; (3) no probable cause supported the original

 arrest, continued confinement, or prosecution; (4) the defendant[s] acted with malice; and

 (5) the plaintiff sustained damages.” Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir.

 2008).

          The district court’s dismissal of Handy’s Fourth Amendment malicious-

 prosecution claim and its denial of reconsideration centered entirely on the favorable-

 termination element, which this court had interpreted as requiring a showing that the

 plaintiff’s “charges were dismissed in a manner indicative of innocence,” Cordova v. City

 of Albuquerque, 816 F.3d 645, 653 (10th Cir. 2016); see also Wilkins, 528 F.3d at 803.

 But that interpretation is no longer correct. “A plaintiff need only show that the criminal

 prosecution ended without a conviction.” Thompson, 142 S. Ct. at 1341. Handy’s first

 amended complaint, construed liberally, contained such an allegation. See R. at 43

 (alleging that the “charges were dismissed”). Consequently, Handy’s Fourth Amendment




         Although Handy pled two malicious prosecution claims—one under the
          2

 Fourth Amendment and one under the Fourteenth Amendment, his appellate
 arguments relate solely to a Fourth Amendment malicious-prosecution claim. See
 Aplt. Br. at 30 (“The district court . . . erred in concluding that the Fourth
 Amendment required Mr. Handy to make some additional showing of favorability.”).
 Thus, he has waived any argument relating to the dismissal of his Fourteenth
 Amendment malicious-prosecution claim, see Singh, 936 F.3d at 1041 n.6, and we do
 not address that claim.
                                              6
Appellate Case: 21-1418    Document: 010110749234        Date Filed: 10/05/2022      Page: 7



 malicious-prosecution claim was not properly dismissed based on this court’s “indicative

 of innocence” rule. 3

                                      CONCLUSION

        We vacate the district court’s judgment as it pertains to Fourth Amendment

 malicious prosecution, and we remand for further proceedings consistent with Thompson.

 We affirm the remainder of the judgment. Finally, we grant Handy’s motion to proceed

 IFP on appeal.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Chief Judge




        3
          Five months after Handy filed his Opening Brief, he sent this court an
 unauthorized “Amended Opening Brief.” This court received, but did not file, the
 amended brief. In any event, his two briefs appear to differ only in respect to the
 citation of Thompson v. Clark, 142 S. Ct. 1332 (2022), which we have considered.
                                            7